DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 19 is new.
Claims 15 and 17 are cancelled.
Claims 1-14, 16 and 18-19 are pending.
Claims 1-14, 16 and 18-19 are rejected.
Claims 1, 2, 5, 18 and 19 are objected to.

Applicant’s Response
Applicant's response, filed 9 May 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics pertains to the Applicant’s explicit recitations in the Substitute Specification filed on 9 May 2022 and in the amended claims presented with the response filed on 9 May 2022.
It is noted that the Applicant’s characterization of the Interview held on 2 May 2022 is not agreed to by the Examiner. In the Remarks filed on 9 May 2022 at page 14, the Applicant states: “Further to the Interview, and per the Examiner’s suggestion, claim 1 has been further amended to recite the step of “configuring one or more parameters of a respiratory assistance machine including a ventilator with said one or more data” in order to emphasize that the recited method is tied to a practical application of configuring a respiratory assistance machine”. This limitation was neither suggested by the Examiner nor discussed during the interview. The Examiner’s suggestion during the interview was to incorporate a step reciting the use or application of the judicial exceptions for a particular purpose and/or to incorporate non-abstract additional elements that would provide an inventive concept.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 22 September 2017. However, as indicated in the previous office action, the Applicant has not filed a certified copy of the FR1771004 application as required by 37 CFR 1.55.
This application is a U.S. National Stage Application of PCT/EP2018/075585 Filed 21 September 2018.
For the purposes of prior art a date of 20 March 2020, the filing date of the instant case, is applied to claims 1-14, 16 and 18-19 herein.

Terminal Disclaimer
	The terminal disclaimer filed on 9 May 2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending Application Number 16/649,490 filed 20 March 2020 has been approved. The terminal disclaimer has been recorded.

Drawings
The corrected drawings filed on 9 May 2022 are accepted.

Objection to the Substitute Specification
The Substitute Specification filed on 9 May 2022 is acknowledged.
As indicated in the previous Office Action, the list of informalities identified in the Specification included non-limiting examples unclear, inexact or verbose terms used in the Specification. The Substitute Specification filed on 9 May 2022 still has multiple informalities that need to be corrected. The Applicant is asked to revise the Specification for grammatical and spelling inconsistencies and make the appropriate corrections. Further, in the previous Office Action the Examiner requested the Applicant to submit a glossary of the variables and acronyms used in the Specification and their meaning and, this glossary has not been submitted.
Below are additional non-limiting examples of unclear, inexact or verbose language used in the substitute specification which include grammatical inconsistencies.
Page 3, line 25: “in order that the operator tests the adjustments of the ventilator and observes the consequences of his choices”. This phrase is grammatically incorrect and should be amended as” in order for to test[[s]] the adjustments of the ventilator and observe[[s]] the consequences of his choices”.
At page 4, line 7 the term “parameters” (plural) should be replaced with parameter (singular) since there is only one parameter listed.
At page 4, line 8 the phrase “a maximum dynamic corresponding to a given air admission....” is grammatically incorrect. The Applicant is asked to indicate what the dynamic refers to.
Page 8, lines 26-27 refers to “computer readable recording support” which is not a term recognized in the art. If the Applicant’s intention is to set forth a computer-readable medium, the claim should be amended accordingly.
Page 21, lines 4-5 reads: “The virtual respirator may be assimilated with a choice of a given ventilation mode.” The dictionary meaning of the verb assimilate is to take in. A virtual respirator, which is not a tangible element, cannot be taken in (assimilated) with a choice of ventilation mode. The Applicant is asked to clarify, via an amendment, what is this phrase describing.
Page 26, lines 7-13 describe: “The mode NAVAmode may be an improved mode of the mode VSAlmode with an initiation trigger Tr+. The initiation of the respiration cycles is defined by a certain electricity signal but may be identical to those of the mode VSAl mode, that is to say of which the phase of initiation of inspiration is realised with a pressure or flow rate setpoint. Expiration is initiated when the electrical signal reaches a certain % of the maximum inspiratory electricity. It is followed by a free expiration”.
This phrase is grammatically incorrect and needs to be corrected. Firstly, it is unclear what aspect of this phrase “may be identical to those of the mode VSAl mode”. Further, the phrase “that is to say of which the phase of initiation of inspiration is realised with a pressure or flow rate setpoint” is grammatically incorrect for the user of “that is to say of which”. Secondly, the term “electricity signal” is grammatically incorrect and the Applicant is asked to clarify what aspect of an “Electricity signal” and an “electrical signal” is related to or, pertains to, a respiration cycle .
The following objections are maintained from the previous Office Action since they have not been addressed in the present response:
Page 6, lines 1-2 describes: “an expiration phase and an inspiration phase, which phases being associated with a condition of evolution either of the flow rate of air exhaled and/or inhaled, or the output pressure”. The Applicant is asked to amend the Specification to further define and clarify what is the meaning of the term “condition of evolution”.
Pages 4-6 describe the first, second and third “configurations” as comprising a “determination” of parameters and factors.  See page 4, lines 5-6; page 4, lines 26-30 and page 5, lines 5-6, 21-22 and 31-32. The term “configuration” is a noun which is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web). The term determination, within the context of determining a value or parameter, is defined as an act of finding out or calculating something (Merriam-Webster Dictionary Online). An arrangement of parts cannot include an act of finding out or calculating values and parameters. The Applicant is asked to clarify what aspect of a “configuration” includes an act of finding out something (determination).
At page 7, lines 5-7 the Applicant is asked to clarify what the variable “PP” stands for and to provide a number for the equation. In addition, the variable PPEP lacks a definition. 
The term “VIRTP” is used in the Specification to describe a “virtual lung simulator” (see page 9, lines 7 and 10) and a “simulator” (see page 28, lines 16 and 21). The Applicant is asked to clarify which of these elements is associated with “VIRTP”.
Page 11, lines 5-7 describes: “Vs represents the value of the maximum dynamic considered for a given lung”.
The recitation that a determined parameter includes “a maximum dynamic” which corresponds to an air admission capacity is unclear because the term “maximum dynamic” is an adjective and, therefore it should be added or, be grammatically related to a noun to modify or describe it. In this portion of the Specification there is no element being described by “maximum dynamic” that can correspond to a given air admission capacity of the virtual lung. The Applicant is asked to clarify this issue and to rephrase this portion of the Specification accordingly.
 In the response filed on 9 May 2022, the Applicant asserts that “the term dynamic” is a noun that refers to the amplitude/magnitude. This argument is not persuasive. The Specification does not associate the term “dynamic” or “maximum dynamic” with an “amplitude/magnitude.”
At page 19, line 31 the variable “VAW-LOCAL” is not defined in the Specification. 
In the response filed on 9 May 2022, the Applicant asserts that “this term is defined as the product of VAW and fresp”. It is respectfully submitted that this argument is not persuasive. The Applicant has pointed out the manner of calculating VAW-LOCAL but the Specification does not define VAW-LOCAL. While “V” may be understood as a volume the term “AW-LOCAL” is not defined in the Specification.
Page 27, line 25 shows equation 14 with “CLOC” as a parameter. “CLOC” is not described or defined in the Specification. 
In the response filed on 9 May 2022, the Applicant asserts that this term is defined at page 27, lines 25-26 as:

    PNG
    media_image1.png
    41
    482
    media_image1.png
    Greyscale

It is respectfully submitted that this argument is not persuasive. This part of the Specification provides the equation to calculate “CLOC” but the Specification does not define the variable “CLOC”.  
At page 29 line 1 the terms “PAW(n), Vp(n) and VAW(n)” should be amended as “PAW(n), Vp(n) and VAW(n)” since this is the format used in page 28 lines 5-10.
Appropriate correction is requested.
 

Claim Objections
Claims 1, 2, 5, 18 and 19 are objected to because of the following informalities:  
In claim 1, line 8 the semicolon after “virtual lung” should be replaced with a comma (,) and, the conjunction “and” should be inserted after said comma.
In claim 1, line 9 the semicolon (;) after “function” should be replaced with a comma.
In claim 1, line 17 the semicolon (;) after “circuit” should be replaced with a comma.
Claim 1, line 34 is missing a punctuation mark after “function”.
In claim 1, line 36 a colon (:) should be inserted after “comprising.”
In claim 1, line 39 the comma (,) after “memory” should be replaced with a semicolon (;).
In claim 1, line 45 the comma (,) after “configuration” should be replaced with a semicolon (;).
In claim 1, line 47 the comma (,) after “lung” should be replaced with a semicolon (;).
In claim 1, line 51 the comma (,) between “configurations” and “and” should be replaced with a semicolon (;).
In claim 2, the term “function” should be inserted after “sigmoid” because the term sigmoid is an adjective and the proper grammatical construction is a noun being modified by said adjective.
In claim 5, the abbreviation “PPEP” should be deleted since claim 1, from which claim 5 depends, does not use this abbreviation. See claim 1, line 8.
In claim 18, lines 2-4 the recitation of: “an intermediate ventilation device comprising physical channels to generate flow of air to or to inhale of flow of air from a ventilation system of a respirator configured to assist a patient” is grammatically incorrect and lacks appropriate punctuation marks. The claim should be amended as follows: “an intermediate ventilation device comprising physical channels to generate a flow of air to or, to inhale [[of]] a flow of air from a ventilation system of a respirator configured to assist a patient”.
In claim 18, line 4 the comma between “assist a patient” and “and” should be replaced with a semicolon.
In claim 18, line 6 a colon (:) should be inserted after “comprising”.
In claim 18, line 9 the comma between “interface” and “and” should be replaced with a semicolon (;).
In claim 19, line 9 the comma between “interface” and “and” should be replaced with a semicolon (;).
Appropriate correction is required.

Claim Interpretation of non-limiting claim recitations
	The following recitations are not considered as limiting the scope of the claims for the reasons stated below:
	In claim 1, lines 33-34 the recitation of “the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the function” merely informs an end result of an application of a recruitment factor. Claim 1 does not recite a positive active step of applying a recruitment factor and therefore does not limit the scope of the claimed method.
In claim 6, lines 3-7 the recitation of “... which is a resulting pressure corresponding to a pressure in the respiratory tract at an output of the virtual lung, called output pressure, from which is subtracted an inner pressure in the virtual lung, the inner pressure of the virtual lung comprising a muscular pressure and the instantaneous pressure inside the lung...” merely provides a narrative description of what the “considered pressure of the respiratory system” is, alternate naming of said considered pressure of the respiratory system and intended manipulations (from which is subtracted an inner pressure). This recitation does not limit the scope of the claimed method because it does not recite any positive active steps related to the determination of the resulting pressure.  
In claim 18, lines 2-8 the recitation of “to generate a flow of air to or to inhale of flow of air from a ventilation system of a respirator configured to assist a patient” is directed to an intended use of the physical channels.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14, 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections are new grounds of rejection and are necessitated by the claim amendments herein.
Claim 1, lines 5-6 recite: “defining, by said at least computer interface, a first configuration of the lung model...”, claim 1, lines 13-14 recite: “defining, by said at least computer interface, a second configuration of a model of a virtual respiratory system...” and claim 1, lines 20-21 recite: “defining, by said at least computer interface, a third configuration of at least one ventilation mode...”.
The recitation that defining a configuration is “by said at least computer interface” is unclear. A computer interface is known in the art as a hardware connection or a user interface, neither of which is capable of defining the configuration of a model or mode because neither a hardware connection nor a user interface is capable of being programmed to perform a definition of a configuration or a, definition of a model or mode of ventilation. Interfaces are tools used to provide connections between hardware components or, to provide a site of interaction between a user and a computer system. The Applicant is asked to clarify what aspect of a “computer interface” provides for defining a configuration. If the Applicant’s intention is to set forth that the configuration of the models and mode of ventilation is performed via a user interface by which a user defines or enters parameters or values, the claim should be amended accordingly. Clarification is requested.
Claim 1, lines 20-22 recite: “defining, by said at least computer interface, a third configuration of at least one ventilation mode comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase”.
The Applicant is asked to clarify whether the “defining” or the “configuration” comprises “the determination of at least one virtual respiratory cycle”. Clarification is requested.
Claim 1, lines 40-45 recite: “generating, by said calculator, at least one curve representing a variation of the instantaneous pressure within the virtual lung as a function of the instantaneous volume of the virtual lung from the lung model according to the first configuration, the model of the respiratory system according to the second configuration and a predefined ventilation mode according to the third configuration”.
The recitation of “generating a curve representing a variation of instantaneous pressure...as a function instantaneous volume .... according to the model of the respiratory system according to the second configuration and a predefined ventilation mode according to the third configuration” is unclear.
The instantaneous pressure and the instantaneous volume are recited as related only to the first configuration of the lung model. See claim 1, lines 5-8. There is no recitation in the claim that instantaneous pressure and instantaneous volume are related to the model of the respiratory system of the ventilation mode. Further, the recitation of “the model of the respiratory system according to the second configuration and a predefined ventilation mode according to the third configuration” is unclear as to what aspect or said model and said ventilation mode is “according” to the second and third configurations respectively. Clarification is requested.
Claim 1, lines 48-51 recite: “displaying, by said display, a modification of said one or more data associated with said variation of the instantaneous pressure within the virtual lung as a result of a modification, using said at least one computer interface, of the data associated with at least one of said first, second and third configurations”.
The Applicant is asked to clarify whether it is the “displaying” or the “modification of one or more data” which is “a result of a modification” and, the Applicant is asked to clarify whether it is the “displaying”,  the “a modification of said one or more data associated with said variation of the instantaneous pressure”  or the “modification.....of the data associated with at least one of said first, second and third configurations” that is related to the recitation of “using said at least one computer interface”. Clarification is requested.
In claim 5, there is lack of antecedent basis in the claim for “the recruitment factor K”. Claim 1, from which claim 5, depends only refers to a “recruitment factor”. See claim 1, lines 32-33. The lack of antecedent basis in the claim renders it indefinite as to what the recited formula pertains to.
For examination purposes prior art teaching or suggesting a recruitment factor will be interpreted as meeting the claimed limitation. 
Claim 6, lines 1-7 recite: “The method according to claim 1, wherein the model of the virtual respiratory system comprises: 
the considered pressure of the respiratory circuit which is a resulting pressure corresponding to a pressure in the respiratory tract at an output of the virtual lung, called output pressure, from which is subtracted an inner pressure in the virtual lung, the inner pressure of the virtual lung comprising a muscular pressure and the instantaneous pressure inside the lung”.
The recitation of the “considered pressure” which is a “resulting pressure” is unclear as to what is the “pressure” resulting from. Clarification is requested.
Claim 6, lines 8-11 recites: “the function between the flow rate of air inhaled or exhaled and the resulting pressure which is linear, a linearity coefficient of the function corresponding to the datum that is characteristic of a ventilatory resistance of the virtual patient”.
The recitation of “the function between the flow rate of air inhaled or exhaled and the resulting pressure...” lacks antecedent basis in the claim. Claim 6, depends from claim 1 which recites a function between “a flow rate of air inhaled or exhaled by a virtual patient, and at least one considered pressure in the respiratory circuit”. See claim 1, lines 14-17. Clarification is requested.
For examination purposes of claim 6, prior art teaching or suggesting methods for modelling the respiratory system which consider parameters related to respiratory volume, respiratory and pressure will be interpreted as meeting the claimed limitations.
In claim 7, there is lack of antecedent basis in the claim for “the muscular pressure”. Claim 7, as currently amended, depends on claim 6 which depends from claim 1. There is no recitation in neither claim 1 nor claim 6 for a “muscular pressure”. Clarification is requested.
Claim 12, lines 3-5 recite: “...said setpoint being produced by the measurement of a parameter, said parameter being: a pressure of the patient....”.
The recitation of a parameter being a pressure of the patient is unclear. The broadest most reasonable interpretation of the claim is that said parameter includes a physiological or a vital-sign parameter since it is related to a patient. Physiological or vital-sign patient related parameters, as they are known in the art, do not include the “pressure of a patient”. The Specification does not describe what is a “pressure of a patient”. Pressure-related physiological and vital-sign parameters include, for example, systolic blood pressure, diastolic blood pressure and mechanical pressure on a body part. The Applicant is asked to clarify what aspect of a patient does the pressure pertains to. 
For examination purposes, prior art teaching or suggesting methods for effecting changes in mechanical ventilator settings based on the output of a respiratory model will be interpreted as meeting the claimed limitations.
Claim 16 recites a non-transitory computer readable recording medium comprising instructions that that executed by a calculator lead the calculator “to implement the method according to claim 1.” As such, claim 16 is rejected for the same reasons as claim 1.

	The following rejections are maintained from the previous Office Action
Claim 1, lines 4-5 and 10-11 recite: “defining.... a first configuration of the lung model.... said first configuration comprising the determination of the following parameter....”
The recitation that the first configuration comprises the determination of a parameter is unclear because a parameter is a value and, the term “configuration” is a noun which is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web).  In claim 1, lines 10-11, the “first configuration” is interpreted as the configured virtual lung model (i.e. a virtual lung model set up for a specific purpose) derived from the step of defining a first configuration.  A configured model cannot comprise the determination of a value because the term determination is defined as the process of establishing something exactly by calculation or research. An arrangement of parts (configuration) cannot comprise a process of establishing something (determination). The Applicant is asked to clarify whether the claim requires that the step of defining a first configuration of the virtual lung model include a step of determining parameters or, whether the claim requires that the configuration of the virtual lung model include or, be based on a determined parameter or, a combination of both. Clarification is requested.
In claim 1, line 17 there is lack of antecedent basis in the claim for “the respiratory circuit”. Claim 1 does not recite “a” respiratory circuit. The lack of antecedent basis renders the claim indefinite as to what the “considered” pressure pertains to. To obviate this rejection the claim may be amended to recite a “respiratory circuit”. Clarification is requested.
Claim 1, lines 13-14 and 18-19 recite: “defining... a second configuration of a model of a virtual respiratory system...said second configuration comprising the determination of a datum that is characteristic of at least one ventilatory resistance of a virtual patient....”
Firstly, the recitation that the second configuration comprises the determination of a datum characteristic is unclear because the term “configuration” is a noun and is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web). In claim 1, lines 18-19, the “second configuration” is interpreted as the configured model of a virtual respiratory system (i.e. a model of a virtual respiratory system set up for a specific purpose) derived from the step of performing a second configuration. A configured model cannot comprise the determination of a datum because the term determination is defined as the process of establishing something exactly by calculation or research. An arrangement of parts (configuration) cannot comprise a process of establishing something (determination). The Applicant is asked to clarify whether the claim requires that the step of defining a second configuration of a model of a virtual respiratory system include a step of determining a datum that is characteristic of at least one ventilatory resistance or, whether the claim requires that the configuration of the virtual respiratory system be based on a determined data point or, a combination of both. Secondly, the recitation of “defining.... a second configuration of a model of a virtual respiratory system” is unclear because there is no recitation that a first configuration of said model is defined. Since there is no recitation that a first configuration of the model of a virtual respiratory system is defined the claim is unclear as to what aspect of the model is being further defined during the performance of the second configuration. There is no reference to ascertain what constitutes the second configuration or, with respect to what is the model being configured in the second configuration. Clarification is requested.
Claim 1, lines 23-27 recites: “defining.... a third configuration of at least one ventilation mode comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase, wherein the expiration and inspiration phases are associated with a condition of evolution either of the flow rate of air exhaled or inhaled, or of an output pressure of the virtual respiratory system”.
Firstly, the recitation of “defining.... a third configuration of at least one ventilation mode” is unclear because there is no recitation that a first and a second configuration of said ventilation mode is defined. Since there is no recitation that a first and a second configuration of the ventilation mode is defined, the claim is unclear as to what aspect of the ventilation mode is being further configured during the definition of the third configuration. There is no reference to ascertain what constitutes the third configuration defined or, with respect to what is the ventilation mode being configured.  Clarification is requested. Secondly, the meaning of the term “condition of evolution” is unclear. This is not a term recognized in the art. The Applicant is asked to clarify whether the claim requires that the expiration and inspiration phases be associated with a condition related to flow rate of air exhaled or inhaled or, to a condition related to an output pressure of the virtual respiratory system or, whether the claim requires that the expiration and inspiration phases be associated with the evolution of flow rate of air exhaled or inhaled or the output pressure. Clarification is requested.
In claim 1, line 31 the term “the slope of the non-linear function” lacks antecedent basis in the claim as there is no recitation in claim 1 for a slope of the non-linear function. The lack of antecedent basis renders the claim indefinite as to what is being determined. To obviate this rejection the claim may be amended to recite a “slope of a non-linear function”. Clarification is requested.
In claim 1, line 33-34 the term “the application of said recruitment factor” lacks antecedent basis in the claim because there is no recitation in claim 1 for a positive active step of “applying” a recruitment factor. The lack of antecedent basis renders the claim indefinite as to what leads to the increase or decrease of the slope at the inflection point. Clarification is requested.
Claim 16 recites a non-transitory computer readable recording medium comprising instructions that that executed by a calculator lead the calculator “to implement the method according to claim 1.” As such, claim 16 is rejected for the same reasons as claim 1.
Claim 18 recites a respiratory assembly comprising a calculator “to implement the method according to claim 1.” As such, claim 18 is rejected for the same reasons as claim 1.
Claim 18, lines 2-3 recites: “an intermediate ventilation device comprising physical channels to generate flow of air to or to inhale of flow of air from a ventilation system of a respirator configured to assist a patient”.
The claim is unclear because physical channels cannot “inhale a flow of air”. The term inhale means to breathe in and is associated with a physiological function. Devices cannot breathe air or a flow of air. The Applicant is asked to clarify who is “inhaling” the flow of air. Clarification is requested.
Claim 19 recites a simulator device comprising a calculator “to implement the method according to claim 1.” As such, claim 18 is rejected for the same reasons as claim 1.
Claims 2-4, 8-11, 13 and 14 are rejected for depending on a rejected base claim.

In light of the indefiniteness of claim 1, for the purpose of examination, prior art teaching or suggesting a method for simulating respiratory dynamics of a virtual lung on the basis of a lung model and at least one ventilation mode comprising the steps of:
 defining a lung model, said model comprising a non-linear function linking an instantaneous volume of a virtual lung, an instantaneous pressure of a virtual lung and a first parameterization of the non-linear function;
determining a maximum dynamic volume corresponding to a given air admission capacity of the virtual lung;
defining a model of a virtual respiratory system, said model comprising a function between a flow rate of air inhaled or exhaled by a virtual patient, and at least one considered pressure in the respiratory circuit;
determining a ventilatory resistance of a virtual patient;
determining a virtual respiratory cycle comprising an expiration phase and an inspiration phase;
wherein the first parameterization of the non-linear function comprises a determination of: 
an inflection pressure corresponding to an inflection point of the non-linear function,
the slope of the non-linear function at the inflection point, and 
a corrective factor of an admission volume or recruitment factor,
wherein the method further comprises:
receiving data;
generating at least one curve representing a variation of the instantaneous pressure within the virtual lung as a function of the instantaneous volume of the virtual lung from the lung model;
displaying the variation of the instantaneous pressure within the virtual lung; 
displaying changes in the variation of the instantaneous pressure within the virtual lung; and 
configuring one or more parameters of a respiratory assistance machine including a ventilator will be interpreted as meeting the limitations of claim 1.

35 USC §112(b) Rejections-Response to Arguments
Applicant’s Response filed on 9 May 2022 has been considered.
In the response filed on 9 May 2022, the Applicant asserts that “The recited first, second and third configurations describe the characteristics of the recited lung model, model of a virtual respiratory system, and ventilation mode” and that “Applicant has used throughout the original disclosure and in the claims, the terms first, second and third to differentiate the configurations of the recited lung model, model of a virtual respiratory system, and ventilation mode.” The Applicant then concludes that “that there is no confusion as to what the recited configurations are.”
It is respectfully submitted that this argument is not persuasive. The issue raised in the Office Action was not whether the term “configuration” per se is ambiguous as to whether it pertains to the first, second or third configurations or, what these configurations are. The issue raised in the previous Office Action and reiterated herein is the recitation of a configuration comprising a determination. The term configuration (noun) is defined as an arrangement of parts or elements in a particular form or figure. The term determination is defined as the process of establishing something exactly by calculation or research. An arrangement of parts (configuration) cannot comprise a process of establishing something (determination). 
The rejection of claims 1 and 16 has been maintained from the reasons sated above.
A new grounds of rejection has been set forth for claims 1, 5, 6, 7, 12, 16, 18 and 19 as necessitated by the claim amendments herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes”, the claims are drawn to a method, a non-transitory computer readable recording medium, an assembly system and a device. As such, the claims fall into one of the four statutory categories of invention.
 (2A)(1): Independent Claim 1 (method), independent claim 16 (NTCRM) and independent claim 19 (device) are directed to the following judicial exceptions:
a. Abstract ideas which encompass mental processes: 
defining, by said at least computer interface, a first configuration of the lung model,
determination of (...) a maximum dynamic volume,
defining, by said at least computer interface, a second configuration of a model of a virtual respiratory system,
determination of a datum,
defining, by said at least computer interface, a third configuration of at least one ventilation mode, 
determination of at least one virtual respiratory cycle, and
generating at least one curve.
b. Abstract ideas as mathematical concepts:
determination of an inflection pressure corresponding to an infection point, (....) the slope of a non-linear function (...) and a corrective factor.
Dependent claim 5 (method) is directed to the following abstract idea as a mathematical concept:
K=C1 + C2*PP.
Independent Claim 18 (assembly) is directed to the following judicial exceptions:
a. Abstract ideas which encompass mental processes: 
defining, by said at least computer interface, a first configuration of the lung model,
determination of (...) a maximum dynamic volume,
defining, by said at least computer interface, a second configuration of a model of a virtual respiratory system,
determination of a datum,
defining, by said at least computer interface, a third configuration of at least one ventilation mode, 
determination of at least one virtual respiratory cycle, 
generating at least one curve, and
generate numerical setpoints corresponding to an output pressure.
b. Abstract ideas as mathematical concepts:
determination of an inflection pressure corresponding to an infection point, (....) the slope of a non-linear function (...) and a corrective factor.
The Specification does not describe what defining a configuration is. The term “configuration” is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web). As such, the steps of defining a first configuration of a lung model, defining a second configuration of a model of a respiratory system and defining a third configuration of a ventilation mode (as in claims 1, 16, 18 and 19) are processes that, under the broadest reasonable interpretation, cover their performance in the mind. The configuration of models and modes can be performed mentally because an arrangement of elements can be performed in the mind or, by pen and paper. Likewise, the mind is capable of performing determinations of data and, the generation of a curve is a process that can be performed mentally or by pen and paper.  As such, the determination of data and the generation of a curve (as in claims 1, 16, 18 and 19) are processes that, under the broadest reasonable interpretation, cover their performance in the mind.
In claim 1 other than reciting a “computer interface” for performing said processes, nothing in the claim elements precludes said steps from practically being performed in the mind. In claims 16, 18 and 19 other than reciting a “calculator” for performing said processes, nothing in the claim elements precludes said steps from practically being performed in the mind. 
With regard to the determination of an inflection point and the slope of a non-linear function (as in claims 1, 16, 18 and 19), these are processes that encompass mathematical calculations. With regard to the determination of a corrective factor (as in claims 1, 16, 18 and 19), the Specification at page 11, lines 1-2 describes that the corrective factor is deduced from a recruitment model. As such, the broadest most reasonable interpretation of the determination of a corrective factor is that it encompasses a mathematical calculation. Dependent claim 5 is directed to a mathematical concept as a mathematical formula.
With regard to the generation of numerical setpoints in claim 18, this is a process that, under its broadest most reasonable interpretation, covers its performance in the mind. The human mind is capable of generating numerical values. 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
In claim 1 (method):
a calculator including one or more microprocessors, a display, at least one computer interface, and a memory,
receiving, by the calculator, data associated with said first, second and third configurations,
displaying, by said display, one or more data associated with said variation of the instantaneous pressure within the virtual lung, 
displaying, by said display, a modification of said one or more data associated with said variation of the instantaneous pressure, and 
configuring one or more parameters of a respiratory assistance machine.
In claim 5 (method): there are no additional elements.
In claim 16 (NTCRM):
a calculator, 
receiving, by the calculator, data associated with said first, second and third configurations,
displaying, by said display, one or more data associated with said variation of the instantaneous pressure within the virtual lung, 
displaying, by said display, a modification of said one or more data associated with said variation of the instantaneous pressure, and 
configuring one or more parameters of a respiratory assistance machine.
In claim 18 (assembly):
an intermediate ventilation device comprising physical channels,
a virtual lung simulator device in communication with the intermediate ventilation device, the virtual lung simulator device comprising a calculator that includes one or more microprocessors; a display; at least one computer interface, and a memory coded with instructions, 
receiving, by the calculator, data associated with said first, second and third configurations,
displaying, by said display, one or more data associated with said variation of the instantaneous pressure within the virtual lung, 
displaying, by said display, a modification of said one or more data associated with said variation of the instantaneous pressure, and 
configuring one or more parameters of a respiratory assistance machine.
In claim 19 (device):
a calculator including one or more microprocessors, 
a display,
at least one computer interface, 
 a memory coded with instructions,
receiving, by the calculator, data associated with said first, second and third configurations,
displaying, by said display, one or more data associated with said variation of the instantaneous pressure within the virtual lung, 
displaying, by said display, a modification of said one or more data associated with said variation of the instantaneous pressure, and 
configuring one or more parameters of a respiratory assistance machine.
In claims 1, 16, 18 and 19 the recited additional elements do not integrate the exceptions into a practical application because these elements do not impose any meaningful limits on practicing the abstract ideas. In particular, the microprocessor is a generic computer element recited at a high level of generality. The memory, computer interface and display are hardware elements recited at a high level of generality and constitute peripheral elements required in a generic computing system required for data acquisition, data transfer and data visualization. The step or receiving data is a data gathering step wherein said data is used to perform the additional steps of displaying and configuring parameters. The steps of displaying data are post-solution activity and the step of configuring parameters of a device based on received data is post-solution activity. These steps are tangential to the main process and do not impose any meaningful limits in practicing the invention. In particular the step of “configuring one or more parameters of a respiratory assistance machine including a ventilator with said one or more data” does not integrate the recited abstract ideas into a practical application because the one or more data used to configure said parameters is not derived from the recited judicial exceptions. Said “one or more data” is recited as “associated” with a variation of an instantaneous pressure within the virtual lung. See claim 1, lines 46-49. The “one or more data” associated with the variation of the instantaneous pressure is not recited as being derived from any of the judicial exceptions, it is only recited as being displayed. 
Further, the additional elements do not use the mathematical concept in a specific manner that sufficiently limits the use of said concept to a practical application. None of the dependent claims recite any additional non-abstract elements.
Claim 2 recites attributes of the non-linear function, claim 3 recites the basis for determining a recruitment factor, claim 4 recites attributes of the recruitment factor, claim 6 further limits the model of the virtual respiratory system, claim 7 recites the basis for determining the muscular pressure, claim 8 recites attributes of a target parameter, claims 9-12 recite attributes of the ventilation mode and claims 13 and 14 recite the temporal discretization of the lung model. 
Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in each of claims 1, 16, 18 and 19 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves.  microprocessors, memories, displays and computer interfaces are elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claims 1, 18 and 19 recite non-generic computer elements including an intermediate ventilation device comprising physical channels and a virtual lung simulator device, a display, a memory and a computer interface, these elements are well-understood, routine and conventional in the field of patient and mechanical ventilator simulators. The steps of receiving data, displaying data and configuring parameters are well-understood, routine and conventional in the field of patient and mechanical ventilator simulators. Evidence of this fact can be found in Flechelles, O., et al. "Simulations for mechanical ventilation in children: review and future prospects." Critical care research and practice. Vol. 2013, 8 pages, (2013) as follows:
Receiving data associated with configurations see Flechelles page 3 under “Respiratory Mechanics Simulators”, “Ventilator Simulators”, “Physiological Cardiorespiratory Simulators” and page 4 under “Simulators for Ventilation Management recommendation” and, the references cited in each of these sections.
Displaying data associated with variations in a lung model see Flechelles at page 5 under “Technical Aspects of SimulResp” and Figure 3.
Displaying a modification of variations in parameters of a lung model see Flechelles at page 5 under “Technical Aspects of SimulResp” and Figure 3.
Configuring one or more parameters of a respiratory assistance machine see Figure 2 “Ventilator setting modifications”.
An intermediate ventilation device comprising physical channels see Flechelles page 4 under “High-Fidelity Patient Simulators” which describes that the simulator is connected to a mechanical ventilator.
A virtual lung simulator comprising a microprocessor, a display, a computer interface and a memory see Flechelles Table 2, specifically the reference for the Intelligent Ventilator (reference 29) which describes a decision support system (DSS) specifically implemented in a computer system. See for example Figure 4. Further, any of the simulators listed by Flechelles in Table 2 requires at least a microprocessor, a display, a computer interface and a memory.
None of these elements confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC §101 Rejections-Response to Arguments
Applicant’s Response filed on 9 May 2022 has been considered. The Applicant asserts the following:
1) That “the specific steps for simulating the respiratory dynamics of a virtual lung represent a non-obvious technical solution to the technical problem explained above associated with existing respirators” and that “Claim 1 does not simply recite the result or objective of simulating a lung. Instead, it explains how this is done by reciting the technical features/steps that permit the simulation of the respiratory dynamics of a virtual lung”.
These arguments are not persuasive. Non-obviousness and enablement (how simulating a lung is done) are considered under separate sections of the statute namely, 35 USC § 102 and 103 and, 35 USC § 112(a) respectively. In particular, non-obviousness should not be conflated with patent-eligibility. Patent-eligibility under 35 USC § 101 determines whether the claimed invention, regardless of its non-obviousness, is statutory. 
2) That “prong 1(step A) is not satisfied because amended claim 1 does not recite any of the judicial exceptions set forth in the 2019 guidance.” The Applicant then adds that “the steps of: receiving, by the calculator, data (...), generating, by said calculator, at least one curve representing a variation of the instantaneous pressure (...), displaying, by said display, one or more data associated with said variation (...) displaying, by said display, a modification of said one or more data (...) and configuring one or more parameters of a respiratory assistance machine including a ventilator with said one or more data cannot be practically applied in the mind”.
These arguments are not percussive. Contrary to the Applicant’s assertion, claim 1 recites judicial exceptions as metal processes and mathematical concepts. From the list of steps referred to by the Applicant as not being “practically applied by the mind” the step of generating a curve is a mental process. As explained in the MPEP 2106.04(a)(2)(III), “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).” A curve can be generated at least by pen and paper and therefore it encompasses a mental process. The steps of receiving data, displaying data and configuring parameters of a respiratory assistance machine are elements in addition which are evaluated in combination under steps 2A(2) and 2(B) of the Patent Eligibility Analysis.
3) That “even assuming arguendo prong 1 (step 2A) was deemed satisfied (i.e. the claims recite a judicial exception), prong 2 of Step 2A (is the judicial exception integrated into a practical application?) is satisfied.” The Applicant then adds that “amended claim 1 now recites the step of configuring one or more parameters of a respiratory assistance machine including a ventilator with said one or more data.” and that “this additional recited step integrates the “exception” into a practical application. In particular, the data outputted by the simulator device are used to configure a respirator”.
It is respectfully submitted that this argument is not persuasive. Contrary to the Applicant’s assertion, the step of “configuring one or more parameters of a respiratory assistance machine including a ventilator with said one or more data” does not integrate the recited abstract ideas into a practical application because the one or more data used to configure said parameters is not derived from the recited judicial exceptions. Said “one or more data” is recited as “associated” with a variation of an instantaneous pressure within the virtual lung. See claim 1, lines 46-49. The “one or more data” associated with the variation of the instantaneous pressure is not recited as being derived from any of the judicial exceptions, it is only recited as being displayed. 
The rejection under 35 USC § 101 has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 1-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0255756 to Karbing (cited in the previous Office Action) in further view of Jonson, Björn, and Cecilia Svantesson. "Elastic pressure–volume curves: what information do they convey?." Thorax 54.1 (1999): 82-87 (hereinafter Jonson).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
This rejection is solely based on the interpretation of the claims provided by the Examiner in light of the indefiniteness issues under 35 § USC 112(b).
Karbing teaches a mechanical ventilation system adapted for providing decision support for mechanical ventilation (Abstract, ¶ 97).
With regard to claim 1, Karbing teaches a method for simulating respiratory dynamics of a virtual lung on the basis of a lung model and at least one ventilation mode using a device that comprises a calculator including one or more microprocessors, a display, at least one computer interface, and a memory, (Abstract, ¶ 1, 79, 119, 125).
 the method comprising: 
defining, by said at least computer interface, a first configuration of the lung model, (¶ 25, 60-62, 105-108, 124; Figures 2-3).
said lung model comprising: 
a function linking an instantaneous volume of the virtual lung and an instantaneous pressure of the virtual lung; (¶ 25, 27 and 67).
 a first parameterization of the function; (¶ 64, 72; Figures 2-3).
said first configuration comprising the determination of the following parameter: 
a maximum dynamic volume corresponding to a given air admission capacity of the virtual lung; (¶ 105; Figures 2-3).
defining, by said at least computer interface, a second configuration of a model of a virtual respiratory system (¶ 25, 60-62, 105-108, 124; Figures 2-3).
 comprising a function between: 
a flow rate of air inhaled or exhaled by a virtual patient, and (¶ 108-109; Figures 2-3).
at least one considered pressure in the respiratory circuit; (¶ 108-109; Figures 2-3).
said second configuration comprising the determination of a datum that is characteristic of at least one ventilatory resistance of a virtual patient; (¶27 and 110).
defining, by said at least computer interface, a third configuration of at least one ventilation mode (¶ 64, 87, 96-100, 105-108; Figures 4 and 11).
 comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase, wherein the expiration and inspiration phases are associated with a condition of evolution either of the flow rate of air exhaled or inhaled, or of an output pressure of the virtual respiratory system, (¶ 17, 48, 105-108).
and the method further comprising 
receiving, by the calculator, data associated with said first, second and third configurations, wherein the data associated with said first, second and third configurations are stored in said memory, (¶ 60, 103 and 105).
generating, by said calculator, at least one curve representing a variation of the instantaneous pressure within the virtual lung as a function of the instantaneous volume of the virtual lung from the lung model according to the first configuration, the model of the respiratory system according to the second configuration and a predefined ventilation mode according to the third configuration, (¶ 54, Figure 4).
displaying, by said display, one or more data associated with said variation of the instantaneous pressure within the virtual lung, (¶ 107-109 and Figure 4).
displaying, by said display, a modification of said one or more data associated with said variation of the instantaneous pressure within the virtual lung as a result of a modification, using said at least one computer interface, of the data associated with at least one of said first, second and third configurations, and (¶ 105, 107-109, 111 and Figure 4).
configuring one or more parameters of a respiratory assistance machine including a ventilator with said one or more data (¶ 119-125; Figure 2).
Karbing does not teach that the function linking volume and pressure is a non-linear function and Karbing does not teach that the first parameterization of the non-linear function comprises a determination of:  an inflection pressure corresponding to an inflection point of the non-linear function,
the slope of the non-linear function at the inflection point, and a corrective factor of an admission volume, designated as a recruitment factor, the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the function (as in claim 1).
 	Jonson teaches a lung model defined by a non-linear P-V curve (page 82, col. 2, Figure 3 and Figure 7). Jonson teaches the determination of an inflection point (pages 85-86, under “Parameters of the P-V curve” and Figure 7), the determination of a slope from the P-V curve (page 84, col. 1 and Figure 1) and the determination of a recruitment factor (page 83, col. 2 under “Significance or compliance”).
	Karbing and Jonson are directed to models of the lung function which include a pressure-volume relationship.
Thus, Karbing and Jonson are directed to the same field of endeavor.
because Jonson teaches that 
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Karbing with Jonson. One would have been motivated to do so and had a reasonable expectation of success in doing so because non-liner pressure volume functions and the determination inflection points, slopes and recruitment factors from said models were known in the prior art and Jonson teaches that lung models which include a pressure-volume relationship can be modified to include said aspects. See Jonson page 82 col. 1 through col. 2 and page 83 under Features of the elastic pressure-volume curve and under Multi-compartment lung model.
With regard to claim 2, Karbing with the provisions of Jonson teaches that the non-linear function is “a sigmoid.” See Jonson Figure 3.
With regard to claim 3, see Karbing at ¶ 108.
With regard to claim 4, see Karbing at ¶ 103-108; Figure 2. 
With regard to claim 5, Karbing with the provisions by Jonson teaches a recruitment factor.
With regard to claim 6, see Karbing at ¶ 110-111.
With regard to claim 7, see Karbing at ¶ 108.
With regard to claim 8, see Karbing at ¶ 25-27.
With regard to claim 9, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 10, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 11, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 12, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 13, see Karbing at ¶ 17, 19, 24 and 27.
With regard to claim 14, see Karbing at Abstract; ¶ 17, 19, 24 and 27.
With regard to claim 16, Karbing teaches a non-transitory computer readable recording medium comprising instructions which, when they are executed by a calculator, lead said calculator to implement the method according to claim 1 (Abstract ¶ 1, 17, 25, 27, 48, 54, 60-62, 64, 67, 72, 87 and 96-125; Figures 2-4 and 7).
 However, Karbing does not teach that in the method implemented by the calculator (method of claim 1) the function linking volume and pressure is a non-linear function and Karbing does not teach that the first parameterization of the non-linear function comprises a determination of:  an inflection pressure corresponding to an inflection point of the non-linear function,
the slope of the non-linear function at the inflection point, and a corrective factor of an admission volume, designated as a recruitment factor, the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the function (as in claim 1).
 	Jonson teaches a lung model defined by a non-linear P-V curve (page 82, col. 2, Figure 3 and Figure 7). Jonson teaches the determination of an inflection point (pages 85-86, under “Parameters of the P-V curve” and Figure 7), the determination of a slope from the P-V curve (page 84, col. 1 and Figure 1) and the determination of a recruitment factor (page 83, col. 2 under “Significance or compliance”).
	Karbing and Jonson are directed to models of the lung function which include a pressure-volume relationship.
Thus, Karbing and Jonson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Karbing with Jonson. One would have been motivated to do so and had a reasonable expectation of success in doing so because non-liner pressure volume functions and the determination inflection points, slopes and recruitment factors from said models were known in the prior art and Jonson teaches that lung models which include a pressure-volume relationship can be modified to include said aspects. See Jonson page 82 col. 1 through col. 2 and page 83 under Features of the elastic pressure-volume curve and under Multi-compartment lung model.
With regard to claim 18, Karbing teaches a respiratory assembly comprising: an intermediate ventilation device comprising physical channels to generate flow of air to or to inhale of flow of air from a ventilation system of a respirator configured to assist a patient; a virtual lung simulator device in communication with the intermediate ventilation device, the virtual ling simulator device comprising a calculator that includes one or more microprocessors, a display, at least one computer interface, and a memory coded with instructions which, when they are executed by said calculator, lead said calculator to implement the method according to claim 1,  (Abstract ¶ 1, 17, 25, 27, 48, 54, 60-62, 64, 67, 72, 87 and 96-125; Figures 2-4 and 7).
the virtual ling simulator device being configured to generate numerical setpoints corresponding to an output pressure of a virtual respiratory system and an outgoing air flow rate according to a predefined respiratory cycle, said numerical setpoints controlling the intermediate ventilation device (¶ 57-59, claims 19 and 20).
However, Karbing does not teach that in the method implemented by the calculator (method of claim 1) the function linking volume and pressure is a non-linear function and Karbing does not teach that the first parameterization of the non-linear function comprises a determination of:  an inflection pressure corresponding to an inflection point of the non-linear function,
the slope of the non-linear function at the inflection point, and a corrective factor of an admission volume, designated as a recruitment factor, the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the function (as in claim 1).
 	Jonson teaches a lung model defined by a non-linear P-V curve (page 82, col. 2, Figure 3 and Figure 7). Jonson teaches the determination of an inflection point (pages 85-86, under “Parameters of the P-V curve” and Figure 7), the determination of a slope from the P-V curve (page 84, col. 1 and Figure 1) and the determination of a recruitment factor (page 83, col. 2 under “Significance or compliance”).
	Karbing and Jonson are directed to models of the lung function which include a pressure-volume relationship.
Thus, Karbing and Jonson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Karbing with Jonson. One would have been motivated to do so and had a reasonable expectation of success in doing so because non-liner pressure volume functions and the determination inflection points, slopes and recruitment factors from said models were known in the prior art and Jonson teaches that lung models which include a pressure-volume relationship can be modified to include said aspects. See Jonson page 82 col. 1 through col. 2 and page 83 under Features of the elastic pressure-volume curve and under Multi-compartment lung model.
With regard to claim 19, Karbing teaches A simulator device comprising:
a calculator including one or more microprocessors;
 a display;
 at least one computer interface; and a memory coded with instructions which, when they are executed by said calculator, lead said calculator to implement the method according to claim 1, (Abstract ¶ 1, 17, 25, 27, 48, 54, 60-62, 64, 67, 72, 87 and 96-125; Figures 2-4 and 7).
However, Karbing does not teach that in the method implemented by the calculator (method of claim 1) the function linking volume and pressure is a non-linear function and Karbing does not teach that the first parameterization of the non-linear function comprises a determination of:  an inflection pressure corresponding to an inflection point of the non-linear function,
the slope of the non-linear function at the inflection point, and a corrective factor of an admission volume, designated as a recruitment factor, the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the function (as in claim 1).
 	Jonson teaches a lung model defined by a non-linear P-V curve (page 82, col. 2, Figure 3 and Figure 7). Jonson teaches the determination of an inflection point (pages 85-86, under “Parameters of the P-V curve” and Figure 7), the determination of a slope from the P-V curve (page 84, col. 1 and Figure 1) and the determination of a recruitment factor (page 83, col. 2 under “Significance or compliance”).
	Karbing and Jonson are directed to models of the lung function which include a pressure-volume relationship.
Thus, Karbing and Jonson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Karbing with Jonson. One would have been motivated to do so and had a reasonable expectation of success in doing so because non-liner pressure volume functions and the determination inflection points, slopes and recruitment factors from said models were known in the prior art and Jonson teaches that lung models which include a pressure-volume relationship can be modified to include said aspects. See Jonson page 82 col. 1 through col. 2 and page 83 under Features of the elastic pressure-volume curve and under Multi-compartment lung model.

35 USC §102 Rejections-Response to Arguments
	Applicant’s arguments filed on 9 of May 2022 have been considered. The Applicant asserts the following:
1) That “none of Figures 4 to 7 of Karbing show a non-linear linking an instantaneous volume of the virtual lung and an instantaneous pressure of the virtual lung having an inflection pressure corresponding to an inflection point of the non-linear function”, that “Karbing only describes a linear physiological model linking the pressure and the volume” and that “Karbing specifies that the linear model is the simplest form of the model but does not disclose any model having an inflection point. [0025]”.
A new grounds of rejection in further view of Jones has been set forth.
2) That “Karbing does not disclose the application of a recruitment factor generating an increase or a decrease in the slope at the inflection point of the function”.
It is respectfully submitted that this argument is not persuasive. Claim 1 does not recite a positive active step of applying a recruitment factor. Claim 1 recites that the parameterization includes a determination of a corrective factor “designated as a recruitment factor”. This argument is not commensurate with the scope of the claims.
3) That “Karbing does not disclose, teach or suggest defining an inflection pressure, a slope at the inflection point and a corrective factor modifying the slope at the inflection point by a computer interface”.
It is respectfully submitted that this argument is not persuasive. Claim 1 does not recite a that a computer interface defines positive active step of applying a recruitment factor. Claim 1 recites that the parameterization includes a determination of an inflection pressure, a slope and a corrective factor. This argument is nor commensurate with the scope of the claims.
	The differences between Karbing and the claimed invention, based on the Examiner’s interpretation claim 1 (see rejections under 35 USC §112(b)) have been explained in this Office Action. In light of said differences, a new grounds of rejection in further view of Jones has been set forth.

Citation of Pertinent Prior Art
Karamolegkos, Nikolaos, et al. "Patient emulator: A tool for testing mechanical ventilation therapies." 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC). IEEE, 2016; pg. 4321-4324 teaches patient emulator that can be used as a platform for in-silico testing of mechanical ventilation therapies.
Takeuchi, Akihiro, et al. "Interactive simulation system for artificial ventilation on the internet: virtual ventilator." Journal of clinical monitoring and computing 18.5 (2004): 353-363 teaches a virtual ventilator that demonstrates the dynamics of pressure and flow in the respiratory system under the combination of spontaneous breathing, ventilation modes, and ventilator options.
Albaiceta, G.M., Garcia, E. & Taboada, F. “Comparative study of four sigmoid models of pressure-volume curve in acute lung injury.” BioMed Eng OnLine 6:7 (2007), pg. 1-7 teaches a comparative study of sigmoid model of the pressure-volume curve of the ling.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631                                                                                                                                                                                         
/Lori A. Clow/              Primary Examiner, Art Unit 1631